United States Court of Appeals
                     For the First Circuit


Nos. 16-1302
     16-1565

                         KENNETH NEVOR,

                      Plaintiff, Appellee,

                               v.

                    MONEYPENNY HOLDINGS, LLC,

                      Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]


                             Before

                    Barron, Selya and Stahl,
                         Circuit Judges.


     Robert P. Powers, with whom Michael R. Byrne and Melick &
Porter, LLP were on brief, for appellant.
     Maurice J. Cusick, with whom Vincent M. Morgera was on brief,
for appellee.


                        November 22, 2016
              SELYA, Circuit Judge.         In this maritime personal injury

case,   the    district     court    awarded      the    plaintiff    compensatory

damages for past and future harms totaling nearly $1,500,000.

Adding insult to injury, the court tacked on prejudgment interest

at the Rhode Island state rate of 12% per annum and entered

judgment in the plaintiff's favor for $2,318,487.                    The defendant

appeals, challenging both the damages award and the prejudgment

interest increment.

              After    careful     consideration,        we   find   the   award    of

damages to be unimpugnable.            The award of prejudgment interest,

though,   presents       greater    complications:        with   respect     to   that

award, we tackle a question of first impression within this circuit

and, following the resolution of that question, affirm the interest

award in part and reverse it in part.              The tale follows.

I.   BACKGROUND

              We rehearse the relevant facts as found by the district

court, see Nevor v. Moneypenny Holdings, LLC, 2016 WL 183906

(D.R.I. Jan. 14, 2016), consistent with record support. Plaintiff-

appellee Kenneth Nevor was once a professional sailor.                             His

experience     included     sailing,    racing,         and   transporting    racing

yachts.       His     skillset   extended    to    maintaining       and   repairing

sailboats, their mechanical equipment, and their electronic gear.

              Nevor began sailing as a boy and — by the age of 35 —

had participated in a number of elite racing events worldwide.                     At


                                       - 2 -
the time of the mishap giving rise to this action, Nevor was an

employee      of   defendant-appellant        Moneypenny        Holdings,    LLC

(Moneypenny), which owned a 52-foot sailing vessel called the

Vesper and a 35-foot motor support vessel called the Odd Job.

              In March of 2011, Nevor was part of a crew preparing the

Vesper for a regatta in the Caribbean.          The Vesper was travelling

in the British Virgin Islands when the members of the crew learned

that they — but not the boat — needed to return to St. Thomas to

clear customs.      To facilitate this process, the Odd Job met the

Vesper with a view toward carrying some crewmembers back to shore.

When the Odd Job pulled up alongside the Vesper, the Vesper's

captain directed some of the crew (including Nevor) to transfer

from the Vesper to the Odd Job.          The wind was blowing at between

eight and twelve knots — normal for that time of year — but the

sea was choppy.      Still, the captain did not lash the Odd Job and

Vesper together before proceeding with the transfer.

              As Nevor disembarked the Vesper to board the Odd Job,

the boats separated. Nevor slipped, grasping the Vesper's lifeline

as he reached for the Odd Job with his foot.                    He was able to

complete the transfer, but the stress on his right arm caused his

bicep to tear from the bone.

              Nevor stayed with the Vesper for two weeks after his

injury   to    assist   with   race   preparations.        He    then   returned

stateside to undergo surgery.          Once the operation was performed,


                                      - 3 -
he completed six months of physical therapy.                Even after he had

finished the prescribed course of therapy, his treating physician

found residual atrophy in the reattached muscle.               Several months

later,   Nevor    visited    another   specialist     who    determined   that

Nevor's right arm remained weaker than his left and was unlikely

to improve.    This specialist concluded that Nevor could not do the

heavy lifting that his previous job demanded.

             In June of 2013, Nevor invoked admiralty jurisdiction,

see 28 U.S.C. § 1333, and sued Moneypenny in Rhode Island's federal

district court.1       His complaint alleged negligence under the Jones

Act, see 46 U.S.C. §§ 30101-30106, and unseaworthiness under

general maritime law.

             Following a four-day bench trial, the district court

wrote a thorough and closely reasoned rescript stating its findings

of fact and conclusions of law. The court awarded Nevor $1,460,458

in damages ($710,458 for loss of earnings and loss of future

earning capacity and $750,000 for pain, suffering, and mental

anguish).2       See   Nevor,   2016   WL   183906,   at    *7.    The    court

subsequently granted Nevor's motion to add prejudgment interest to




     1 Nevor's complaint named James R. Swartz, Moneypenny's
principal, as a codefendant. Nevor subsequently dropped Swartz as
a party, though, and we make no further mention of him.

     2 Nevor's hospital and medical expenses were paid separately
as part of the shipowner's obligation of maintenance and cure.
See Whitman v. Miles, 387 F.3d 68, 71-72 (1st Cir. 2004).


                                   - 4 -
the damages award. This increment, which totaled $858,029, brought

the aggregate judgment to $2,318,487 (plus costs).

            These consolidated appeals ensued.3            In them, Moneypenny

concedes    liability   but    challenges        several       of   the    monetary

components of the judgment.

II.   ANALYSIS

            Moneypenny's     claims    of     error     fall    into      two   broad

categories.      First, it offers various reasons why the award of

damages should be deemed excessive.                Second, it assails the

prejudgment      interest    award     as     totally     inappropriate         and,

alternatively, says that no prejudgment interest should accrue on

damages for future harm.      We address these claims sequentially.

                               A.     Damages.

            As an opening salvo, Moneypenny blasts the district

court's stated basis for awarding economic damages (lost wages and

prospective loss of earning capacity).            In its words, the court's

factual    findings   were    "clearly      erroneous"     and      "premised     on

inadmissible speculation."

            In the aftermath of a bench trial, we review the district

court's factual findings for clear error.                  See Reliance Steel

Prods. Co. v. Nat'l Fire Ins. Co., 880 F.2d 575, 576 (1st Cir.

1989).     We will set aside those findings "only if, on the entire


      3 Moneypenny filed notices of appeal on two separate
occasions. For simplicity's sake, we treat the appeals as a unit.


                                      - 5 -
evidence, we are left with the definite and firm conviction that

a mistake has been committed."          Id. (citation omitted).       Whether

we would have reached the same result as the district court is not

the   issue:   "[w]here   there   are    two   permissible    views   of   the

evidence, the factfinder's choice between them cannot be clearly

erroneous." Id. at 577 (quoting Anderson v. City of Bessemer City,

470 U.S. 564, 574 (1985)).

            This   deferential    standard     of   review    applies      with

unabated force when a district court's findings depend wholly or

in part on expert testimony.      When judges act as factfinders, they

are given "considerable leeway in choosing among the views of

experts and in determining the weight and value to be assigned to

the opinions of each expert."       Reilly v. United States, 863 F.2d

149, 167 (1st Cir. 1988).

            At trial, the parties presented detailed information

about the sailing industry, as well as expert testimony about

Nevor's physical limitations, projected wages, past and future

earning     capacity,     vocational     capabilities,       and   work-life

expectancy.     With respect to Nevor's projected wages and lost

earning capacity — the focal points of the district court's

economic damages calculation — Nevor's experts testified that at

the time of the accident he was "at the cusp" of joining the ranks

of the ultra-elite sailors who earned between $100,000 and $120,000

per year.   This evidence was consistent with the fact that, in the


                                  - 6 -
first three months of 2011 (the year of his injury), Nevor already

had earned just shy of $30,000 working for Moneypenny. The experts

went on to explain that Nevor was one of "only maybe a thousand

people" competing internationally at an elite level and that he

had the skills and strength required to advance.                 Similarly, they

opined that, but for the injuries sustained in the accident, Nevor

could have remained employed as a top-echelon sailor for several

decades.4

             Of    course,    this     evidence   did     not    go     unrebutted.

Moneypenny        presented   expert     testimony      that    Nevor     sustained

virtually no loss in earning capacity as a result of the accident

and that, even if not injured, he was unlikely to earn more than

$100,000 per year as a sailor.

             The district court sided with Nevor's experts.                      It

concluded that, but for the injuries sustained in the accident,

Nevor "would have continued to be employed in high-level sailing"

and "would have advanced as a professional sailor in his chosen

field if he had not been injured."             Nevor, 2016 WL 183906, at *6.


     4 In the court below, Moneypenny made several unsuccessful
attempts to strike the testimony of Nevor's vocational expert
(Michael LaRaia). On appeal, it complains of these denials in but
a single sentence in its opening brief: a conclusory assertion
that the district court abused its discretion in refusing to strike
the testimony. We thus deem the argument undeveloped and consider
it waived. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.
1990)   ("[I]ssues   adverted   to   in   a   perfunctory   manner,
unaccompanied by some effort at developed argumentation, are
deemed waived.").


                                       - 7 -
In reaching these conclusions, the court found persuasive the

testimony voiced by Nevor's witnesses regarding his vocational

capabilities, earning capacity, and work-life expectancy.

           In this venue, Moneypenny asseverates that the compiled

record offered "no reliable means of predicting the duration of

Nevor's sailing career, the positions which he may have held, or

the income which he might have earned."           And although Moneypenny

concedes that it might have been "possible" for Nevor to reach

sailing's upper echelon and earn the wages commensurate with

sailing at that level, it insists that the evidence fell well short

of the "reliable demonstration" benchmark set by the Supreme Court.

See Jones & Laughlin Steel Corp. v. Pfeifer, 462 U.S. 523, 534-35

(1983) (explaining that "[a]lthough it may be difficult to prove

when, and whether, a particular injured worker might have received

[] wage increases, . . . they may be reliably demonstrated for

some workers").

           Contrary    to   Moneypenny's    importunings,      a   reliable

demonstration does not demand proof positive.           Forecasting future

losses   necessarily   requires   the     trier    to   sift   through   the

projections of experts, gauge the credibility of witnesses, and

draw reasonable inferences from the facts.          See Johnson v. Watts

Regulator Co., 63 F.3d 1129, 1138 (1st Cir. 1995); Reliance Steel,

880 F.2d at 576.   While robes and gavels, not tea leaves or crystal

balls, are the tools of a trial judge's trade, some degree of


                                  - 8 -
speculation      is    inherent     in   any     such   forecast.        A   reliable

demonstration         demands    only    that     the   court's       prediction     is

reasonable, given the facts in the record.                Here, we must give due

weight to the court's determinations of witness credibility, its

findings as to the relative persuasiveness of various experts, and

its appraisal of competing facts.               See Reliance Steel, 880 F.2d at

576.

            Viewed through this prism, we find plentiful support in

the record for the court's determination that Nevor had in prospect

a   top-flight    racing        career   that    was    likely   to    be    long   and

successful and lost it due to the injuries sustained in the

accident.     Consequently, we decline Moneypenny's invitation to

second-guess the district court's founded determination that the

evidence reliably demonstrated that Nevor was likely to move

further up the ranks.            In the last analysis, that determination

depended upon a weighing of conflicting evidence, and such an

appraisal falls peculiarly within the trial court's ken.                            See

Reilly, 863 F.2d at 167.

            Moneypenny next argues that Nevor's failure to attend a

specialized vocational rehabilitation program constituted a breach

of his duty to mitigate damages and should have reduced his damages

award.   The district court saw the matter differently and did not

reduce the award on this account.




                                         - 9 -
          At the threshold, we note that mitigation is in the

nature of an affirmative defense.      See Allied Int'l, Inc. v. Int'l

Longshoremen's Ass'n, 814 F.2d 32, 38-39 (1st Cir. 1987).         Thus,

Moneypenny bore the burden to prove by a preponderance of the

evidence that Nevor "failed to take reasonable steps to hold down

[his] losses."     Id.   As the proponent of an affirmative defense,

Moneypenny also bore "the risk of equipoise."      O'Neal v. McAninch,

513 U.S. 432, 444 (1995).

          On   appeal,    Moneypenny   ascribes   two   errors   to   the

district court's refusal to credit its mitigation defense.            We

start with its suggestion that the district court was obligated to

give a fuller explanation of its ruling.

          The Civil Rules provide that, after a bench trial, "the

court must find the facts specially and state its conclusions of

law separately."    Fed. R. Civ. P. 52(a)(1).     This rule, however,

has practical limits.     A "district court [is] not required to make

findings on every detail, [is] not required to discuss all of the

evidence that supports each of the findings made, and [is] not

required to respond individually to each evidentiary or factual

contention made by the losing side."          Addamax Corp. v. Open

Software Found., Inc., 152 F.3d 48, 55 (1st Cir. 1998).               The

court's findings are adequate as long as they "make plain the basis

for its disposition of the case."        Valsamis v. González-Romero,

748 F.3d 61, 63 (1st Cir. 2014).


                                - 10 -
               Here,   the   district   court   explained     in   considerable

detail the basis for its findings on liability, concluding that

Moneypenny was liable under both the Jones Act (for negligence)

and general maritime law (for unseaworthiness).               See Nevor, 2016

WL 183906, at *4-5.          It then set forth (again, in considerable

detail) the basis for its calculation of damages.              See id. at *5-

7.     Those calculations rejected, albeit implicitly, Moneypenny's

mitigation defense.5         The upshot is that the court found the facts

with particularity, stated its legal conclusions plainly, and

explained in no uncertain terms its disposition of the case.                  No

more was exigible to satisfy the requirements of Rule 52(a).                  See

Damon v. Sun Co., 87 F.3d 1467, 1480 (1st Cir. 1996); see also

Banerjee v. Bd. of Trs. of Smith Coll., 648 F.2d 61, 66 (1st Cir.

1981).

               The second branch of Moneypenny's mitigation defense is

its claim that the evidence required a finding of failure to

mitigate.       We disagree: the district court's implicit conclusion

that       Moneypenny's   mitigation    defense   did   not    hold   water    is

adequately supported in the record.




       5
       There is no question, though, that the district court did
in fact consider the mitigation defense.     At trial, the court
acknowledged that the parties had "thoroughly covered" and
"valiantly argued" the issue, and vouchsafed that it would "take
[the mitigation defense] into consideration."


                                     - 11 -
            The   relevant    facts      are   susceptible       to    succinct

summarization.    Moneypenny introduced evidence that one of Nevor's

doctors prescribed a round of vocational rehabilitation sessions

that Nevor did not attend.         Nevor countered that he was never

notified about this proposed regimen.          He also introduced evidence

that, even if he had been notified, the therapy was unavailable —

the rehabilitation center that he was directed to attend treated

only   injuries   (unlike    Nevor's)    arising    under    state     workers'

compensation law.     We think it a commonsense proposition that a

plaintiff cannot be charged with a failure to mitigate damages

when the suggested mitigation measure is unavailable to him.

            What is more, the record is replete with testimony that,

far from avoiding therapy, Nevor avidly sought it out.                  On one

occasion, he asked his doctor to refer him for an additional round

of physical therapy.        At other times, he sought therapy on his

own.

            The short of it is that the district court faced a fact-

sensitive   determination     on   the   mitigation     issue,    couched    in

evidence that lent itself to multiple interpretations.                Where, as

here, "the conclusions of the [trier] depend on its election among

conflicting facts or its choice of which competing inferences to

draw from undisputed basic facts, appellate courts should defer to

such   fact-intensive   findings,     absent    clear   error."        Reliance

Steel, 880 F.2d at 576 (alteration in original) (quoting Irons v.


                                   - 12 -
FBI, 811 F.2d 681, 684 (1st Cir. 1987)).                Such deference is

appropriate in this instance, and we discern no clear error in the

court's implicit conclusion that Nevor was not guilty of failing

to mitigate his damages.

            This brings us to Moneypenny's claim that the award of

non-economic damages (for pain and suffering, mental anguish, and

the like) is excessive and unsupported by the evidence.                     The

court's ultimate conclusion — the monetization of Nevor's non-

economic harms — is assayed for abuse of discretion.                 See Limone

v. United States, 579 F.3d 79, 103 (1st Cir. 2009) (describing

such a conclusion as a "classic example of a judgment call"). Such

an award will stand unless it "shock[s] our collective conscience

or raise[s] the specter of a miscarriage of justice."                Id. at 84.

            We   conclude   that   the   district    court's    non-economic

damages award finds sufficient purchase in the record.                    Nevor

offered ample evidence showing that he underwent significant pain

and suffering, that his quality of life was reduced, and that he

experienced lasting physical and emotional distress long after the

accident.    He submitted to a painful surgery, endured a lengthy

recovery, attended months of physical therapy sessions, and was

forced to limit his physical activities.            Moreover, Nevor faces

the   prospect    of   lasting     consequences     because    his     injuries

(including some residual scarring) have been found to be permanent.




                                   - 13 -
            Non-economic    damages        are    notoriously      difficult     to

quantify.    "[T]here is no scientific formula or measuring device

which can be applied to place a precise dollar value" on pain,

suffering, and other items of intangible harm.                Limone, 579 F.3d

at 105 (quoting Wagenmann v. Adams, 829 F.2d 196, 216 (1st Cir.

1987)).   Given what Nevor has experienced and what he predictably

faces, we find the district court's award to be within the wide

universe of reasonable awards.             Though generous, the award is

proportional   to    the   weight     of    the    evidence   and    is   neither

conscience-shocking nor a harbinger of a miscarriage of justice.

Indeed, it is consistent with awards in analogous cases.                       See,

e.g., Bielunas v. F/V Misty Dawn, Inc., 621 F.3d 72, 80-82 (1st

Cir. 2010) (affirming award of over $2,000,000 in non-economic

damages   where     plaintiff   sustained         painful   foot    injury     that

resulted in disability).

            For these reasons, the district court's damages award

must be affirmed in full.

                                B.   Interest.

            Moneypenny's interest-related assignments of error can

be divided into two tranches.         First, Moneypenny submits that the

successful Jones Act claim should have precluded any award of

prejudgment interest. Second, Moneypenny submits that — even apart

from his Jones Act argument — the district court should not have

granted Nevor any prejudgment interest with respect to damages for


                                     - 14 -
future harm.    We address these matters one by one, affording de

novo review to questions of law and abuse-of-discretion review to

judgment calls.   See Limone, 579 F.3d at 102.

          We preface our discussion of specific issues with a

synopsis of the applicable legal doctrine. A seaman injured during

the course of his employment may recover damages under a variety

of statutory and common-law theories, including (as pertinent

here) the Jones Act and general maritime law.         The Jones Act

provides a cause of action for a seaman injured through his

employer's negligence.   See 46 U.S.C. §§ 30101-30106.    Whether a

plaintiff is entitled to prejudgment interest on an award of

damages under the Jones Act, however, is open to question.      The

prevailing view appears to be that, in pure Jones Act suits,

recovery of prejudgment interest is not permitted.6    See Petersen

v. Chesapeake & Ohio Ry. Co., 784 F.2d 732, 740 (6th Cir. 1986).

Our court has not squarely addressed this issue.

          The situation is quite different with respect to general

maritime law.   Under that body of law, there is a common-law cause

of action for injuries resulting from the unseaworthiness of a


     6 There is, however, some play in the joints. Compare Wyatt
v. Penrod Drilling Co., 735 F.2d 951, 955 (5th Cir. 1984) (noting
that the Fifth Circuit has "disapproved the award of prejudgment
interest in a Jones Act case tried to a jury"), with Williams v.
Reading & Bates Drilling Co., 750 F.2d 487, 491 (5th Cir. 1985)
(holding that when a federal court sits in admiralty jurisdiction,
the judge may exercise his discretion to award prejudgment interest
on a Jones Act claim).


                              - 15 -
vessel on which a seaman was employed. See Poulis-Minott v. Smith,

388 F.3d 354, 366 (1st Cir. 2004). In that context, "[p]rejudgment

interest is generally available."          Borges v. Our Lady of the Sea

Corp., 935 F.2d 436, 443 n.1 (1st Cir. 1991).

            There is a split of authority about whether an injured

seaman who prevails on fully aligned claims under both the Jones

Act and the unseaworthiness rubric may be awarded prejudgment

interest.    For example, some courts of appeals have held that a

seaman is not entitled to prejudgment interest when he prevails on

parallel Jones Act and unseaworthiness claims.               See Petersen, 784

F.2d at 741; see also Wyatt v. Penrod Drilling Co., 735 F.2d 951,

956 (5th Cir. 1984) (noting that "[i]f the court may not award

prejudgment interest on the Jones Act claim, there is no separate

pure   admiralty   item    on    which   to    allow   interest"      (internal

alteration and citation omitted)).          The Second Circuit has viewed

the matter differently.        When a seaman prevails on both Jones Act

and    unseaworthiness    claims     and      there    are    no    exceptional

circumstances militating against an award of prejudgment interest,

that court has held that the seaman is entitled to prejudgment

interest on the total amount of the award.               See Magee v. U.S.

Lines, Inc., 976 F.2d 821, 822 (2d Cir. 1992).                     That rule is

preferable, the court reasoned, because it permits the plaintiff

to "be paid under the theory of liability that provides the most

complete recovery."      Id.


                                   - 16 -
              It    is    in    this    stormy   sea   that   we    must   anchor    our

analysis.          Moneypenny, though, attempts to circumnavigate the

issue entirely.          It claims that the district court's damages award

was based solely on a finding of Jones Act negligence and, thus,

cannot bear the weight of prejudgment interest.                     The record belies

this claim.

              In    its    separate       written   order     awarding     prejudgment

interest, the district court explicitly found that Nevor was

entitled to prejudgment interest because the damages award was, at

least    in    part,      under        general   maritime     law    (that     is,   for

unseaworthiness).              The language of the district court's earlier

rescript supports this characterization.                    There, the court found

that Moneypenny's failure to apply a non-skid product to the Odd

Job's slippery side "made the [boat] unseaworthy and substantially

contributed to" Nevor's injuries.                Nevor, 2016 WL 183906, at *5.

Additionally, the court found that Moneypenny's failure either to

provide proper training to its crew or to implement appropriate

safety   procedures            rendered   both   the   Vesper      and   the   Odd   Job

unseaworthy and further contributed to Nevor's injuries.                        See id.

              The district court's conclusion that the damages award

was based in part on a finding of unseaworthiness was not clearly

erroneous.         To begin, a district court's characterization of its

own findings is entitled to some deference.                   See Martha's Vineyard

Scuba Headquarters, Inc. v. Unidentified, Wrecked & Abandoned


                                           - 17 -
Steam Vessel, 833 F.2d 1059, 1066-67 (1st Cir. 1987) (acknowledging

the "special role played by the writing judge in elucidating the

meaning and intendment of an order which he authored").      The court

below, sitting without a jury, was entitled to weigh the evidence

and to draw reasonable inferences.        See Reliance Steel, 880 F.2d

at 576-77. In the circumstances of this case, we conclude, without

serious question, that the damages award was a "mixed" award.

          Struggling to right a sinking ship, Moneypenny asserts

that even if the lack of non-skid product rendered the Odd Job

unseaworthy, the record does not establish that this particular

unseaworthiness contributed to Nevor's injuries. We need not probe

this point too deeply because, even assuming (albeit without

deciding) that Moneypenny's assertion may have some force, it would

not change our conclusion. The district court's findings regarding

Moneypenny's failure to provide proper training and to implement

appropriate   safety   procedures   are   well-documented,   and   those

findings are alone sufficient to show that the damages award was

based at least in part on a viable theory of unseaworthiness.       See

Crumady v. The Joachim Hendrik Fisser, 358 U.S. 423, 427 (1959)

(explaining that "[u]nseaworthiness extends not only to the vessel

but to the crew"); Cape Fear, Inc. v. Martin, 312 F.3d 496, 500

(1st Cir. 2002) (explaining that procedures crewmembers employ may

render ship unseaworthy).




                               - 18 -
                  Having established that the damages award straddles both

a successful Jones Act claim and a successful unseaworthiness

claim, we turn to Moneypenny's contention that the presence of the

Jones       Act    claim   poisons   the   well   and   precludes   an   award    of

prejudgment interest.          We assume for argument's sake — but do not

decide — that a successful Jones Act claim, standing alone, would

not bear prejudgment interest.              Even so, we reject Moneypenny's

contention.          We hold that when a court, in a bench trial, awards

damages based on mixed Jones Act and unseaworthiness claims,

prejudgment interest is available.7               We explain briefly.

                  To begin, we lay to rest a diversion. Moneypenny asserts

that our analysis is controlled by the Supreme Court's decision in

Miles v. Apex Marine Corp., 498 U.S. 19 (1990).                There, the Court

considered whether the estate of a deceased seaman could recover

the seaman's future lost earnings under general maritime law.                    See

id. at 21.          The Court observed that even if it were to create an

exception to the traditional rule that unseaworthiness claims do

not survive a seaman's death, it would nevertheless bar the

recovery of the deceased seaman's lost wages because the Jones Act

— which does include a limited survival right — already prohibits

such a recovery. Thus, there was no principled basis for expanding


        7
       We take no view as to the appropriate interest rate to be
applied. The court below borrowed the Rhode Island state rate for
prejudgment interest in tort actions, see R.I. Gen. Laws § 9-21-
10, and Moneypenny has not contested the court's use of that rate.


                                       - 19 -
the remedies available in a general maritime action based on strict

liability.     See id. at 33-36.

             The case at hand, however, is a different kettle of fish.

The Miles plaintiff wanted the Court to create a general maritime

law remedy that was previously unavailable.           Here, however, Nevor

seeks to have us retain a remedy — prejudgment interest on damages

awarded in connection with admiralty torts — that was available

long before the passage of the Jones Act.            See City of Milwaukee

v. Cement Div., Nat'l. Gypsum Co., 515 U.S. 189, 195 & n.7, 196

(1995).   Seen in this light, this case fits much more closely with

Atlantic Sounding Co. v. Townsend, 557 U.S. 404 (2009), in which

the Court concluded that the passage of the Jones Act did not

implicitly    deprive   plaintiffs   of     their   longstanding     right   to

recover   those    damages    historically     available     under    general

maritime law.     See id. at 408 (holding that the Jones Act did not

preclude plaintiffs from seeking punitive damages in combined

Jones Act and general maritime law cases); id. at 420 (noting that

"[u]nlike the situation presented in Miles, both the general

maritime cause of action . . . and the remedy . . . were well

established before the passage of the Jones Act").

             With this potential distraction laid to rest, we return

to the question of whether the intertwining of Jones Act and

unseaworthiness     claims    precludes     Nevor    from   any    access    to

prejudgment interest.        We approach this conundrum mindful that


                                   - 20 -
"prejudgment interest traditionally has been considered part of

the compensation due plaintiff."              Osterneck v. Ernst & Whinney,

489 U.S. 169, 175 (1989).            The "essential rationale for awarding

prejudgment interest is to ensure that an injured party is fully

compensated for its loss," and "[f]ull compensation has long been

recognized as a basic principle of admiralty law."                       City of

Milwaukee, 515 U.S. at 195-96. Put simply, an award of prejudgment

interest helps achieve the laudable goal of making an injured

plaintiff whole.         See id. at 196.           It follows that adopting

Moneypenny's       grudging   approach     to    prejudgment    interest   would

prevent     many     prevailing      plaintiffs    from     recovering   damages

generally    considered       part    of   their    due   compensation.      See

Osterneck, 489 U.S. at 175.

             To be sure, a plaintiff who recovers damages for a

general maritime law claim, such as an unseaworthiness claim, may

lose   his     right     to    prejudgment        interest     if   "exceptional

circumstances" make an award of interest inequitable.                    City of

Milwaukee,     515     U.S.   at     194-95     (citation    omitted).      Such

circumstances might include, say, undue delay by the prevailing

party, exorbitant overestimation of damages, or bad faith.                   See

Anderson v. Whittaker Corp., 894 F.2d 804, 809 (6th Cir. 1990)

(citation omitted); Alkmeon Naviera, S.A. v. M/V Marina L, 633

F.2d 789, 797-98 (9th Cir. 1980) (collecting cases).                     But the




                                       - 21 -
record here evinces no such disabling circumstance: Nevor has

prosecuted his case forcefully, but not unreasonably so.8

          Even    though   our   court   has   not   decided   the   precise

question with which we are confronted, a persuasive analogy exists.

We have held that when a plaintiff raises claims under parallel

causes of action (both federal and state, for example) and receives

a damages award straddling both of those fully aligned claims, the

defendant may not cite the presence of a more restricted remedy on

one claim to deny the plaintiff a more expansive remedy on the

other claim.     See Tobin v. Liberty Mut. Ins. Co., 553 F.3d 121,

146 (1st Cir. 2009) (explaining that "a successful plaintiff's

right to a particular remedy under federal law does not trump his

right to a more advantageous remedy under state law").                Thus,

"[w]hen federal and state claims overlap, the plaintiff may choose

to be awarded damages based on state law if that law offers a more

generous outcome than federal law." Id.; accord Freeman v. Package

Mach. Co., 865 F.2d 1331, 1345 (1st Cir. 1988) (noting that

although a prevailing plaintiff in such a situation is "entitled




     8 The mere fact that Nevor elected to sue simultaneously under
both the Jones Act and general maritime law is not itself an
exceptional circumstance. See McAllister v. Magnolia Petrol. Co.,
357 U.S. 221, 224-25 (1958) (explaining that if a seaman "is to
sue for both unseaworthiness [under general maritime law] and Jones
Act negligence, he must do so in a single proceeding" and that
such an injured seaman will "rarely forego" his right to seek
relief under both causes of action).


                                  - 22 -
to only a single slice of the pie[,] . . . the choice of the slice

[is] his").

              This same paradigm seems altogether appropriate where,

as here, a plaintiff has prevailed on fully aligned Jones Act and

unseaworthiness claims.             After all, the plaintiff is entitled to

interest on the unseaworthiness claim and there is no logical

reason   why       his    broader     success       should    strip    him   of   that

entitlement.

              There is yet another leg to our voyage.                    Although we

hold   that    the       district    court    was    correct     in    awarding   some

prejudgment        interest    (due    to     the    successful       unseaworthiness

claim), we nonetheless agree with Moneypenny that the court went

too far: in fashioning an award of prejudgment interest, the court

should first have set to one side the damages attributable to

future harm.

              In   this     circuit,    the    law    is     well-established     that

"prejudgment interest should not be awarded on damages for future

loss, either liquidated or unliquidated."                     Borges, 935 F.2d at

444-45 (collecting cases). This is a reflection of the commonsense

notion that interest should not accrue before the harm itself has

occurred.      See id. at 445.

              The law of the circuit doctrine requires this court (and,

by extension, all lower courts within this circuit) to respect, in

the absence of supervening authority, the decisions of prior panels


                                        - 23 -
on the same issue.    See San Juan Cable LLC v. P.R. Tel. Co., 612

F.3d 25, 33 (1st Cir. 2010). "Once we have decided a legal question

and articulated our reasoning, there is usually no need for us to

repastinate the same soil when another case presents essentially

the same legal question."    Vander Luitgaren v. Sun Life Assur. Co.

of Canada, 765 F.3d 59, 61 (1st Cir. 2014).      Although there are a

few exceptions to this rule, see San Juan Cable, 612 F.3d at 33

(describing narrow exceptions to law of the circuit doctrine),

none applies here. We conclude, therefore, that the district court

was bound to follow Borges, and its failure to do so constitutes

reversible error.9    Prejudgment interest must be limited to items

of loss that were in the rear-view mirror at the time of the

damages award and the concomitant entry of judgment (e.g., wages

and earning capacity already lost, pain and suffering already

experienced,   and   the   like).   Correspondingly,    the   award   of

prejudgment interest must omit items of loss not yet accrued as of

that date (e.g., future loss of wages and earning capacity, future

pain and suffering, and the like).       On remand, the district court




     9 At oral argument, Nevor insisted that our opinion in Rivera
v. Rederi A/B Nordstjernan, 456 F.2d 970 (1st Cir. 1972), supports
his receipt of prejudgment interest on damages for future harms.
This is magical thinking: Rivera held that trial judges have
discretion to award prejudgment interest in some cases, but it did
not address the propriety of awarding such interest with respect
to damages for future harms. See id. at 976.


                                - 24 -
must reformulate its award of prejudgment interest in accordance

with these principles.

III.   CONCLUSION

           We need go no further. For the reasons elucidated above,

we affirm the damages award; affirm the award of prejudgment

interest in part and reverse it in part; and remand for the entry

of an amended judgment, nunc pro tunc, consistent with this

opinion.    The amended judgment shall, of course, carry post-

judgment interest at the federal rate, see 28 U.S.C. § 1961(a),

which will commence to run (by virtue of the nunc pro tunc

provision) from the date of the original judgment, see Fiorentino

v. Rio Mar Assocs. LP, SE, 626 F.3d 648, 652 (1st Cir. 2010).



Affirmed in part, reversed in part, and remanded. Two-thirds costs

shall be taxed in favor of the plaintiff.




                              - 25 -